DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           GEORGE Z. BENIAMINOV and ARGMAN GROUP,
                          Appellants,

                                    v.

                          NATALYZ KUZINA,
                              Appellee.

                              No. 4D18-1815

                          [February 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE16-021048-
12.

   Alexander E. Borell of Law Office of Alexander E. Borell, P.A., Miami
Lakes, for appellants.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.